Citation Nr: 0834467	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  07-22 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1958 to 
September 1978.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 2007 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida, which, 
in pertinent part, granted entitlement to service connection 
for PTSD and assigned an initial disability rating of 30 
percent.  

In June 2008, the veteran provided testimony at a hearing 
before the undersigned at the St. Petersburg RO.  A 
transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  The veteran is also competent to provide an opinion 
that his disability has worsened.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  

The veteran's most recent VA examination was conducted in 
November 2006.  During his June 2008 hearing the veteran 
testified that his PTSD had increased in severity.  He 
specifically testified that he felt sadder due to PTSD.  
Given the evidence of an increase in disability, a new 
examination is required.

Based on the foregoing, this case is REMANDED to the RO or 
the Appeals Management Center (AMC) in Washington, DC, for 
the following actions:


1.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current severity of his service-connected 
PTSD.  The claims folder must be made 
available to the examiner.  The 
examination report should reflect that 
the claims folder was reviewed.  

The examiner should identify all current 
manifestations of the service-connected 
PTSD.  The examiner should also provide 
an opinion concerning the current degree 
of social and industrial impairment 
resulting from PTSD.  In addition, the 
examiner should provide a global 
assessment of functioning score with an 
explanation of the significance of the 
score assigned.

2.  If the benefits sought on appeal are 
not fully granted, issue a supplemental 
statement of the case before returning 
the case to the Board, if otherwise in 
order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

